 In the Matter of ROBBINS TIRE AND RUBBER COMPANY, INCORPORATEDandINTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMAN AND HELPERS OF AMERICA, LOCAL No. 402, AFLCase No. 10-C-1761.--Decided July 12,1946Mr. William M. Pate,for the Board.Mitchell d Poellinitz, by Messrs.W. H. MitchellandCharles A.Poellnitz,of Florence, Ala., for the respondent.Mr. Roy E. Raley,of Sheffield, Ala., for the Union.Mr. Angelo J. Fiumara,of counsel to the Board.DECISIONANDORDEROn January 22,1946, Trial Examiner Frederic B. Parkes II, issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in a copy of the In-termediate Report attached hereto.Thereafter, the respondent filedexceptions to the Intermediate Report and a supporting brief.Pur-suant to notice and at the request of the respondent, a hearing for thepurpose of oral argument was held before the Board in Washington,D. C., on June 20, 1946; the respondent and the Union appeared and'participated therein.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the respondent's exceptions and brief, the oral argu-ment, and the entire record in the case, and hereby adopts the findings,'conclusions, and recommendations of the Trial Examiner with theadditions hereinafter set forth.1.We agree with the Trial Examiner's finding that the respondentdiscriminated in respect to the tenure of employment of Robert H.'In footnote 2 of the IntermediateReport, the TrialExaminer refers inadvertently toGargis asthe witness to whom certain inquirieswere made.The name "Huggins" wasobviouslyintended,and we hereby correct the Report in this respect.69 N. L.R. B., No. 53.440 ROBBINS TIREAND RUBBER COMPANY, INCORPORATED441Crittenden, Jr. In our consideration of the weight of the evidencein-connection therewith, however, we were not unmindful of the factthat the testimony of employee Herbert L. Agee that his immediatesupervisor, Louis Wagnon, had told him that he and Foreman Bursonhad talked to the respondent's plant manager, Davis Stokes, andhad been instructed by Stokes "to fire [Crittenden] and anybody elsethey heard say anything about a union" constituted rather remotehearsay.Although admissible under Section 10 (b) of the Act, wedo not, in finding that Crittenden was discriminatorily discharged,attach much weight to it.However, we are satisfied, from an ex-amination of the entire record, that the respondent's anti-union ani-mus, rather than its asserted reason, was the motivating factor whichled to Crittenden's discharge.This conclusion finds strong supportin Foreman Pressley's statement to employee William McDonaldthat, "you know Mr. Crittenden got fired for just such as that"(i. e. distributing union cards).2.The respondent excepted to and, at the oral argument beforethe Board, questioned the Trial Examiner's credibility findings. Itis an established principle of this Board that a Trial Examiner'scredibility findings are entitled to great weight because, in resolvingconflicting testimony, he is in a position to observe the demeanor ofthe witnesses on the stand.We are therefore reluctant to disturbsuch findings, unless they clearly appear to be unreasonable.Wesee no reason under the circumstances of this case to do S0.2ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Robbins Tire and RubberCompany, Incorporated, Tuscumbia, Alabama, and its officers, agents,successors, and assigns shall :1.Cease and desist from :(a)Discouraging membership in International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, LocalNo. 402, AFL, or any other labor organization of its employees, bydischarging or refusing to reinstate any of its employees or by dis-criminating in any other manner in regard to their hire or tenure ofemployment, or any term or condition of their employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist International Brotherhood of2Cf.Matter of Bohn Aluminum andBrassCorporation,67 N. L.R. B. 847. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDTeamsters, Chauffeurs, Warehousemen and Helpers of America, LocalNo. 402, AFL, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining, or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Robert H. Crittenden, Jr., and Burleson Johnson im-mediate and full reinstatement to their former or substantially equiva-lent positions, without prejudice to their seniority and other privi-leges;(b)Make whole Robert H. Crittenden, Jr., and Burleson Johnsonfor any loss of pay that they may have suffered by reason of the re-spondent's discrimination against them, by payment to each of themof a sum of money equal to the amount which he would normally havgearned as wages from the date of the discrimination against him tothe date of the respondent's offer of reinstatement, less his net earn-ings during said period;(c)Post at its plant at Tuscumbia, Alabama, copies of the noticeattached to the Intermediate Report marked "Appendix A." 3 Copiesof-said notice,to be furnished by the Regional Director for the TenthRegion, shall,after being duly signed by the respondent's representa-tive, be posted by the respondent immediately upon receipt thereof,and maintained by it for sixty (60) consecutive days thereafter, inconspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the respondentto insure that said notices are not altered, defaced, or covered by anyother material;(d)Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.INTERMEDIATE REPORTMr. William M. Pate,for the Board.Mitchell d Poellnitz,by Messrs.W. H. MitchellandCharles A. Poellnitz,ofFlorence,Ala., for the respondent.Mr. Roy E. Raley,of Sheffield, Ala., for the Union.STATEMENT OF THE CASEUpon an amended charge duly filed by International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Local No. 402, AFL, hereincalled the Union, the National Labor Relations Board, herein called the Board,Said notice, however, shall be, and it hereby is, amended by striking from the firstparagraph thereof the words"The Recommendations of A Trial Examiner"and substitut-ing in lieuthereof the words "A Decision and Order." ROBBINS TIRE AND RUBBER COMPANY, INCORPORATED443by itsRegional Directorfor theTenth Region(Atlanta, Georgia),issued itscomplaint dated November20, 1945,against Robbins Tire and Rubber Company,Incorporated,Tuscumbia,Alabama, herein called the respondent,alleging thatthe respondent had engaged in and was engaging in unfair labor practices affect-ing commerce within the meaning of Section 8 (1) and(3) and Section 2 (6)and (7)of the National Labor RelationsAct, 49Stat.449, herein called the Act.Copies of the complaint,accompanied by notice of hearing,were duly servedupon the respondent and the Union.Withrespect to the unfair labor practices,the complaint alleged in substance :(1) that on or about July 26 and August 19, 1945,respectively, the respondentdischarged Robert H. Crittenden,Jr., and Burleson Johnson for the reason thatthey joined and assisted the Union and engaged in other concerted activities forthe purpose of collective bargaining and other mutual aid and protection; (2)that the respondent(a) disparaged and expressed disapproval of the Union, (b)interrogated its employees concerning their union affiliation and activity,and (c)urged, persuaded,threatened,and warned its employees to refrain from assisting,becoming members of,or remaining members of the Union;and (3)that therespondent by the foregoing conduct engaged in unfair labor practices withinthe meaning of Section 8 (1) and(3) of the Act.On or about November 30, 1945, the respondent filed its answer,admitting thatitwas engaged in commerce within the meaning of the Act but denying that ithad engaged in any unfair labor practices.Pursuant to notice,a hearing was held at Tuscumbia,Alabama,from December12 to 14,1945, inclusive,before Frederic B. Parkes,2nd, the undersigned TrialExaminer duly designated by the Chief Trial Examiner.The Board and therespondent were represented by counsel and the Union by an official representa-tive.Full opportunity to be heard,to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.At the commencement of the hearing,the respondent moved that certain allega-tions be stricken from the complaint.The motion was denied by the under-signed.Following the introduction of all evidence,the undersigned granted amotion by counsel for the Board to conform the pleadings to the proof as to datesand minor variances.Upon the conclusion of the hearing,the undersignedadvised the parties that they might argue orally before, and file briefs with, theTrial Examiner.The Board and the respondent participated in oral argument.No briefs were filed.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGSOF FACT1.THE BUSINESS OF THE RESPONDENTRobbins Tire and Rubber Company, Incorporated, an Alabama corporation hav-ing its principal office and place of business in Tuscumbia, Alabama, is engagedin the manufacture, sale, and distribution of rubber inner tubes and relatedproducts. 'During 1944, the respondent purchased raw materials and supplies,consisting principally of synthetic rubber, carbon black, and valve stems, valuedin excess of $1,000,000, of which more than 90 percent was shipped to it frompoints outside the State of Alabama.During the same period, the respondentmanufactured and sold finished products, valued in excess of $1,500,000, of whichmore than 50 percent was shipped to points outside the State of Alabama.Therespondent concedes that it is subject to the Board's jurisdiction. 444II. THE ORGANIZATION INVOLVEDInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, Local No. 402, is a labor organization affiliated with theAmerican Federation of Labor, admitting to membership employees of therespondent.111.THE UNFAIR LAROR PRACTICESA. Interference,restraint,and coercion1.Sequence of eventsThe first indication of employee interest in self-organization revealed by therecord occurred about July 1, 1945, when employees Robert H. Crittenden, Jr.,and Lacey DeGraw sought advice about the matter from Roy E. Raley, assistantbusiness agent of the Union.A few days later, the two employees signed cardsauthorizing the Union to act as their collective bargaining representative andHaley gave them, as well as other employees, union authorization cards to dis-tribute among the respondent's employees. Immediately thereafter, Crittenden,DeGraw, and William McDonald, who was also in the respondent's employ, openlycarried on extensive union activities, frequently during working hours, by solicit-ing memberships, distributing authorization cards, and collecting signed cardsfor remittance to the union's business manager.Employee G. T, Gargis testified and the undersigned finds that shortly after hejoined the Union early in July 1945, he had the following conversation with hissupervisor, Stanley Trousdale: Trousdale asked, "Gargis, they got you into theUnion yet?"Gargis replied that he was a member and asked the reason forthe inquiry.Trousdale refused to divulge the reason for his question.There-upon, Gargis stated, "Well, I hear there is going to be some of the Union men laidoff around here," and Trousdale replied, "Well, they can't lay you off for joiningthe Union . . . They could lay you off for something else and have that inmind. " 1During the period union authorization cards were being distributed, WilliamPressley, foreman of the third shift, asked employee Looney Huggins if the latterhad seen "any card signed at all" and inquired if Huggins had signed a unioncard?Late in July 1945, a petition to the effect that the signers thereto desired towithdraw from the Union was openly circulated during working hours one even-ing on the second shift.When the petition was not being passed from employee1Trousdale denied that he told Gargis that the respondent could not lay off an employeebecause of his union activities but could find some pretext to terminate his employ if heengaged in union activities.Trousdale did not deny the inquiry attributed to him regard-ing Gargis' union affiliation.In view of Trousdale's failure todenythe complete colloquy,as well as the undersigned's observation of the witnesses, the undersigned does not creditTrousdale's partial denial of the conversation but finds that Trousdale made the statementsattributed to him by Gargis.2This finding rests upon the credible testimony of Huggins, called as a witness by therespondent.Pressley testified that he had never attempted to prevent the Union fromorganizing the respondent's employees, that he had never criticized the Union to any em-ployee or made disparaging remarks regarding the Union to any employee, and that he hadtalked to employees respecting the Union only when they asked him about it.From hisobservation of the witnesses, the undersigned does not credit Pressley's general denials butfinds that he made the inquiries attributed to him by Gargis.DECISIONSOF NATIONALLABOR RELATIONS BOARD ROBBINS TIRE AND RUBBER COMPANY, INCORPORATED445to employee, it layupona desk in the molding department.At least 17 or 18employeessigned the petition'About July 25, 1945,ForemanPressley asked employee Clarence V. ,McCollum,according to the latter's credible testimony, if he "was trying to sign a card."When McCollum replied that he had already signed an authorization card,Pressley asked McCollum if he "was coming in after [his] card clown at theUnion Hall."McCollum stated that he had not considered taking such action.Thereupon Pressley said it would be a "darn good idea" if McCollum wouldregainhis card and further stated, "You are letting the Union talk you out ofyour job."'A few days later, Hubert Morgan, who was an assistant foreman and Mc-Collum's direct supervisor, asked McCollum if he desired to go to the union halland retrieve his card that morning.Upon McCollum's refusal to cancel hiscard,Morgan offered means of transporting McCollum to the union hall andstated that 15 other employees were going after their cards.'On July 26, 1945, employee Robert H. Crittenden, Jr., was discriminatorilydischarged'Employee Paul Kizziah testified that about the first of August he had thefollowing conversation with Harold Cobb,foremanof the secondshift, as theywere going home from work : Cobb stated that the following day the Unionwould have a picket line around the plant but that he would nevertherless gothrough it to work.Kizziah replied that he had heard nothing of such actionon the part of the Union but that the Union was planning an election. ThereuponCobb said that the respondent would destroy the Union before it had a chanceto have an election and that if the Union did "put a picket line around there thejob would be gone." Cobb also stated that 32 of his subordinate employees hadsigned union cards but 27 had subsequently withdrawn their cards, that "onegirlcame to himand told him that she was sorry she joined the Union, that shewanted hercardback, and he sent and got her card for her." In addition, hestated that he knew "everyone that signed the card and when they signed it."Cobb denied generally that he had ever criticized or condemned the Union inany way or had told employees not to join the Union.He admitted that heand Kizziah had had a conversation regarding the Union at the time andplace testified to by Kizziah, but Cobb denied specifically that he had made thestatements attributed to him by Kizziah.According to Cobb, Kizziah initiatedthe conversation by asking "what all the mess was about the Union," to which3 These findings are based upon the undenied testimony of employee J. W. J. Willis, awitness for the respondent.Although the date on which the withdrawal petition wascirculated is not specifically revealed by Willis' testimony, the undersigned infers and findsthat it occurred late in July in view of the fact that the union's organizational campaignwas then intensive and of the other incidents in which supervisors attempted to persuadeemployees to revoke their union membership, more fully discussed hereinafter in the text.4Pressley denied that he had ever had a conversation with McCollum regarding thelatter's union card, that he had ever told McCollum to withdraw his union card, or that hehad ever threatened McCollum with the penalty of discharge if he did not withdraw hiscard.For the reasons heretofore stated, Pressley did not impress the undersigned as awitness whose testimony is entitled to credence.The undersigned does not credit Pressley'sdenials but finds that the conversation occurred as testified to by McCollum,.6This finding is based upon the testimony of McCollum.Morgan denied that he had evertalked to McCollum about the Union, told McCollum to retrieve his union card, or offeredmeans of transportation to the union hall.Upon the entire record, as well as his observa-tion of the witnesses, the undersigned does not credit Morgan's denials but finds that bemade the statements attributed to him by McCollum.6The discharge of Crittenden is hereinafter discussed. 446DECISIONSOF NATIONALLABOR RELATIONS BOARDinquiry Cobb replied that lie did not know and "couldn't have anything to sayinto it.It was up to them as to what they did." Cobb further testified that hetook no part in persuading employees to withdraw their cards and never droveany employee to the union hail for that purpose.Kizziah, who at the time of the hearing was a supervisor of maintenance,impressed the undersigned as an especially sincere and earnest witness whosetestimony Is entitled to credence. In view of the other incidents regarding thewithdrawal of union cards heretofore found to have occurred previously as wellas his observation of the witnesses, the undersigned does not credit Cobb's denialsbut finds that the colloquy between Cobb and Kizziah occurred substantially astestified to byKizziah.°Not long after the conversation with Cobb, Kizziah was asked by AssistantForemanSam Styleshow he "stood on the Union."' On the same day, Kizziahcomplained to Superintendent Grady Oaks respecting an alleged inequality inwage rates between electricians and machinists.Oaks admitted that the griev-ance was justified, stated that he would confer with the respondent's officials butthat in order to rectify the inequality it would be necessary to file an applicationwith the National War Labor Board and it would take some time to process theapplication.According to Kizziah, Oaks further stated that if the respondentshould correct the inequality in wage rates at that time, "the men would allthink the Union was the cause of it and [therefore] he couldn't do it rightaway."'Employee William McDonald, who was one of the most active union adherentsin the distribution and collection of authorization cards, testified and theundersigned finds that about August 1, 1945, Foreman Pressley told him atwork, "Max, they tell we you have been giving out these old Union cards."When McDonald admitted the truth of Pressley's remark, Pressley then askedwhere McDonald had obtained the cards, whether he had collected the cardssigned by employees, and to whom he had given the signed cards. After re-ceivingMcDonald'sanswersto the various inquiries, Pressley stated, "Youknow Mr. Crittenden got fired for just such as that, don't you." '0Employee Ollie Crittenden" testified that a few days after lie joined the Unionon August 3, 1945, he had the following conversation with his foreman, Stanley7Although the respondent contended that the statements made by Cobb to Kizziab con-stituted mere personal opinion and although Kizziah testified that he so considered it, theundersigned finds that viewed in the light of the respondent's open opposition to the Union,these statements were violative of the Act.8 Styles testified that he and Kizziah had had one conversation regarding the Union butthat Styles did not tell him to join or not join the Union and did not advise him in respectto the Union.Even if this testimony be deemed to be a denial of that of Kizziah set forthin the text, the undersigned cannot credit the denial since, as heretofore mentioned,Kizziah impressed the undersigned as an especially reliable and truthful witness.Theundersigned finds that Styles made the Inquiry attributed to him by Kizziah.0This finding is based upon the testimony of Kizziah.Oaks testifie rthat Kizziah com-plained of the inequality in wage rates referred to in Kizziah's testimony but denied havingsaid that the respondent could not rectify the inequality at that time because it mightreflect to the credit of the Union.As heretofore stated, the undersigned was especiallyimpressed with the honesty and credibility of Kizziah as a witness.The undersignedaccepts Kizziah's version of the conversation between him and Oaks and finds that Oaksmade the statements attributed to him by Kizziah.10Pressley denied having ever had a conversation with McDonald about the Union, havingever questioned McDonald with respect to the distribution of union cards, and having evertoldMcDonald that Crittenden had been fired for distributing union cards. In view ofPressley's earlier interrogation of McCollum with respect to signing a union card. as wellas the undersigned's observation of the witnesses, the undersigned does not creditPressley's denials.He finds that Pressley mule the inquiries and statements attributed tohim by McDonald.11Ollie Crittenden was a cousin of Robert H. Crittenden. Jr. ROBBINS TIRE AND RUBBER COMPANY, INCORPORATED447Trousdale: Trousdale asked, "Crittenden, did you sign a Union card?"WhenCrittenden replied in the affirmative, Trousdale said,"Crittenden,if the Uniongoes in the plant . . . it will be a hell of a mess . . . what did you want to jointhe (Union] for?" Crittenden replied that he had joined in the hope that theUnion might secure a wage increase for him. Trousdale then asked Crittendenif he were "going to get [his] . . . union card."Crittenden replied that he wouldnot do so and Trousdale stated to "let him know the next night whether [Crit-tenden] was going to go get it or not." The next evening at work, Trousdaleasked Crittenden what he"was aiming to do . . . what did [he] have agin;was [he] agin the people, [Trousdale] or the job."When Crittenden complainedthat he was not assigned to a regular job but was being transferred from onetype of work to another, Trousdale said, "I will give you recure molds on regularand will pay you 100. more on the hour if yougo getyour card and tear it up."Crittenden refused to withdraw his union authorization card.Trousdale denied that he ever told Crittenden that the Union would geteverybody in a "mess" or that Crittenden should withdraw his union card or thathe had ever inquired if Crittenden had taken such action.He admitted offeringCrittenden the position on the recure molds, Crittenden being eligible for the job,but denied that the offer was conditioned upon Crittenden'swithdrawal from theUnion.Trousdale was not questioned with respect to his inquiry as to Critten-den's union affiliation or as to Crittenden's purpose in joining the Union.Forthe reasons previously stated and from his observation of the witnesses, theundersigned does not credit Trousdale's partial denial of the conversation withCrittenden. but finds that Trousdale made the inquiries and statements attributedto him by Crittenden.According to the credible testimony of employee L. V. Franks, the followingconversation occurred on August 6, 1945, between Franks and his immediatesupervisor, Assistant Foreman Morgan : Morgan called Franks into ForemanPressley's office and asked Franks if he had signed a union card and if he hadreturned it to the Union.Upon receivingan affirmative answer to both questions,Morgan then asked, "Would you be interested in going and withdrawing thatcard this morning?"Franks declined to do so and inquired if his employmentwould be terminated because lie had joined the Union.Morgan replied, "Well,we are going to get all the Union boys out from time to time until we get themail out" ; and further stated, "If this was an up-to-date [organization] . . . Idon't think there would be anything of it, but this is only a kind of get-up betweenRoy Raley [assistant business agent of the Union] and [employee] BillMcDonald." '°On August 19, 1945, employee Burleson Johnson was discriminatorily dis-charged."2.ConclusionsThe foregoing establishes that immediately upon the commencement of theUnion's activities in the plant, the respondent launched a campaign to forestall theUnion's organization efforts.From the time the Union appeared in the plant.36Morgan testified that lie took no part in the union activities at the plant and neveradvised anyone not to join the Union.He specifically denied that the conversationtestified to by Franks had occurred and that he had made the remarks attributed to himby Franks.Morgan testified that lie had only one conversation with Franks concerningthe Union; on that occasion, Franks approached Morgan and said, according to Morgan,"I heard that ones that signed a card for the Union would be fired."Morgan furthertestified that lie denied the truth of the rumor reported by Franks.Upon the entire recordand from his observation of the witnesses, the undersigned does not credit Morgan's denialsbut finds that Morgan made the statements attributed to him by Franks.13The discharge of Johnson is hereinafter discussed. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDearly in July,until August various supervisors questioned numerous employeesregarding their union membership,made threats of economic reprisals whichwould be inflicted upon employees engaging in union activities,and assumed avigorous role in the movement designed to persuade employees to revoke theirmembership in the Union.In addition,Crittenden and Johnson were discrimi-natorily discharged on July 26 and August 19, 1945, respectively,as hereinafterfound, because of their union membership and union activities.Thus, the first threat of economic reprisal revealed by the record was voiced byAssistant Foreman Trousdale when he informed employee Gargis early in Julythat although the respondent could not openly discriminate against an employee'stenure of employment because he engaged in union activities,the employee couldnevertheless be laid "off for something else and have that in mind."Similarly,later in the month Foreman Pressley in a conversation with employee McCollumsaid,"You are letting the Union talk you out of your job,"and still later indiscussing the distribution of union cards with employee McDonald,remindedhim that Crittenden"got fired for just such as that."Foreman Cobb alsowarned Kizziah that "the job would be gone"should the Union call a strike. InAugust, Assistant Foreman Morgan informed employee Franks that the respondentwas "going to get all the Union boys out.from time to time until we get them allout."By these statements,the respondent clearly warned employees who fa-vored the Union that they risked the danger of having their job security impaired.Further interference with the self-organizational rights of employees wasnotably evidenced by the statement of Foreman Cobb to employee Kizziah that therespondent would destroy the Union before an election might be held,by Super-intendent Oaks' refusal to act immediately upon the admittedly justified wagegrievance of employee Kizziah because the employees"would all think the Unionwas" responsible for the adjustment of the grievance,by Assistant ForemanTrousdale's statement to employee Ollie Crittenden that if the Union succeededin its organizational campaign the plant would be "a hell of a mess," and byAssistant Foreman Morgan's reference to the Union in a conversation withemployee Franks as not being an "up-to-date" organization but rather a "get-up"between the Union's assistant business agent and employee McDonald.Although the record does not reveal whether the. movement to persuade em-ployees to relinquish their union membership arose with the employees or withmanagement representatives, it is clear that numerous supervisors espoused thecause and lent it considerable assistance."Foremen Pressley and Cobb andAssistant Foremen Trousdale and Morgan interrogated employees concerningtheir union membership and attempted to persuade them to retrieve and destroytheir signed union authorization cards, in some instances offering means oftransportation to the union hall for such purposes.Assistant Foreman Trous-dale offered employee Ollie Crittenden a better position if he would recover his"card and tear it up."In this regard,employee Kizziah was informed by Fore-man Cobb that the latter knew "everyone that signed the card and when theysigned it" and that of his 32 subordinates who had signed authorization cards,27 had withdrawn them. Such statements and activities on the part of super-visorspatently constituted interference, restraint, and coercionwith theemployees' statutory rights to self-organization.The foregoing anti-union statements and activities of Oaks, Pressley, Cobb,Morgan, Trousdale,and Styles,all of whom were admittedly supervisory em-14Since employees were permitted to engage in union activities during working hourswithout restraint,no finding is made that the circulation of the withdrawal petition byemployees at work constituted interference. ROBBINS TIREAND RUBBER COMPANY, INCORPORATED449ployees, are attributable to the respondent.'5These statements, activities, andconduct, including the discriminatory discharge of Crittenden and Johnson, allevidence an anti-union animus and are part of a pattern of conduct engaged inby the respondent to defeat the Union's organizational efforts.The undersignedconcludes and finds that by such statements and conduct the respondent hasinterferedwith, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act, in violation of Section 8 (1) of theAct'°B. The discriminatorydischarges1.Robert H. Crittenden, Jr.Robert H. Crittenden, Jr., was employed by the respondent in September 1944,on the first shift in the packing department, where he continued to work untilhe was discharged on July 26, 1945.His starting wage was 50 cents an hour,which was, in successive 3-week periods, advanced to 55 and 60 cents an hour.He was first employed for approximately 4 months in making "paper patterns togo in boxes" and then for a month inspected products classed as "seconds."Thereafter until his discharge he built packing boxes.As previously mentioned, Crittenden and employee DeGraw launched theUnion's organizational campaign early in July when they conferred with theUnion's assistant business agent, signed authorization cards, and obtained asupply of cards for distribution among the respondent's employees.Crittendenwas one of the Union's most ardent advocates.He openly distributed between65 and 70 cards among the respondent's employees, solicited memberships andcollected approximately 20 signed cards, frequently during working hours."On July 25, 1945, Crittenden was informed by Foreman Burson that a positionon the recure molds at 70 cents an hour was open and would be given to theapplicant in the packing department with the most seniority.Crittenden testi-fied that he was individually offered the position, whereas Burson insisted thatthe announcement was made to the employees of the packing department generallyand was not offered to Crittenden specifically.The undersigned finds it neces-sary to resolve this conflict in testimony, since it is undisputed that Crittendenwas included in the offer and that lie had considerable seniority, in fact more15Davis Stokes, vice-president and plant manager, and his assistant, Stanley Robbins,testified that in the summer of 1945 they instructed the respondent's supervisory personnel,both individually and in groups, to maintain a neutral attitude with respect to the Union.It is clear that such instruction of its supervisors cannot exempt the respondentfrom theconsequences of the anti-union statements and conduct of its supervisory employees.Notonly did the respondent fail to publicize to its employees generally its alleged attitude ofneutrality with respect to the union's organizational campaign, but, so far as the recordshows, no effort was made to enforce the policy among its supervisorystaff.Moreover,whatever effect the neutrality statement may have had was completely effaced by the sub-sequent conduct of the respondent.SeeMatter of Northwestern Mutual Fire Association,46 N. L. R. B. 825, enf'd 142 F. (2d) 866 (C. C. A 9), cert. den. 323 U. S. 726;Matter ofNorristown Box Company,32 N. L. R. B. 895, enf'd 124 F. (2d) 429 (C. C. A. 3), cert. den.316 U. S. 667 ;Matter of Peter Pan Company, Inc., et at.,21 N. L. R. B. 522.10 In reaching this conclusion, the undersigned has considered the claim of the respondentand the evidence offered through various witnesses that they had not been interferred with,restrained, or coerced by the statements and conduct of supervisors heretofore found." So far as the record shows, the respondent had no rule prohibiting employees fromengaging in union activities during working hours. In any event, the respondent did notspecifically rely upon such activities of Crittenden as a reason for his discharge.701592-47-vol.69- - -30 450DECISIONSOF NATIONALLABOR RELATIONS BOARDthan the employee who received the position.Crittenden did not request to begiven the job because a physical ailment prevented his doing that type of work.Employee Herbert L. Agee testified that about July 26, 1945, he had the fol-lowing conversation with Louis R. Wagnon, also referred to as Roy Wagnon,who was the immediate supervisor of both Agee and Crittenden:Wagnon askedif Agee believed that the Union would assist him "to get more money" and inquiredifAgee had signed a card.When Agee replied that he had signed an authoriza-tion card,Kagnon said,"Well . . . wefoundout whostarted this unionaround here . . . George [Burson,foreman of the packing department onthe first shift]told me yesterday while I was going to Birmingham Crittendenwas going around passing out cards."il'agnon further stated that he and Fore-man Burson had talked to Davis Stokes, plant manager and vice-president ofthe respondent,and had been instructed by Stokes"to fire [Crittenden]and any-body else they heard say anything about a union."Wagnon concluded the con-versation by saying,"We [are] going to fire Crittenden this afternoon."Ageefurther testified that as lie and Burson were going home from work that eve-ning, Burson said, "I want you-all to hush up talking about this union on thejob . . . Mr. Stokes says you are cutting your own throats."Wagnon testified that he had several conversations with Agee about the Union,generally initiated by Agee's asking for advice from Wagnon,who replied, "Youknow what you want to do about that outfit. I can't advise you . . . Youare a man back here,and you are holding your job . . . as long as you per-form your work and it meets the par you needn'tbe uneasy as far as I amconcerned."Wagnon denied that he ever told Agee that Stokes and Bursonknew of Crittenden's initiation of the union movement and that they were goingto discharge Crittenden,Wagnon also denied that he ever asked Agee what thelatter hoped to gain from the Union.Burson denied that he had ever had aconversation with Wagnon or Stokes in which it was stated that Crittenden hadlaunched the Union and because of such feat would be discharged.Stokesdenied that he had ever made such statements to Burson,Agee, or anyone.FromAgee's demeanor on the stand,the undersigned was especially impressed withAgee's Inherent honesty as a witness.In view of the respondent's anti-union,campaign previously discussed,as well asthe undersigned's observation of thewitnesses,the undersigned credits Agee's version of his conversation with Wagnonand does not credit the denials of Wagnon, Burson,and Stokes.It is foundthatWagnon made the statements attributed to him by Agee,and that by suchstatements of Wagnon, the respondent interfered with, restrained, and coercedits employees in the exercise oftherights guaranteed in Section 7 of the Act.On the afternoon of July 26, 1945, Crittenden reported, at Burson's orders,to the office of Arthur G. Howard, the respondent's personnel manager, and wasinformed that his employment was terminated because his work was not satis-factory.The respondent's testimony with regard to the discharge of Crittenden is con-fusing and inconsistent,and in some cases vague.His discharge was occasioned,vecordingto his supervisors,Burson and Wagnon, because of his practice of re-porting for work at about 7: 30 in the morning,30 minutes before his shift com-menced work, and talking with employees of the third shift who were still atwork in the department.Burson testified that he never told Crittenden indi-vidually to cease such practice, but that he had so instructed the employees ofthe department collectively in a group meeting.Wagnon testified that he had"warned"the employees of the department at two or three group meetings about<,oming in early and disturbing third shift workers and that he had individually ROBBINS TIRE AND RUBBER COMPANY, INCORPORATED451"warned" Crittenden about a week or 10 clays before Crittenden's discharge.18According to Crittenden, he reported to work about 7:30 each morning and he"sometimes . . .would stop and say a word to [third shift employees].Mosttimes speak to them."He denied that he had been individually warned to ceasesuch practice, although he testified that the employees in the department hadbeen instructed in a group meeting to"go on through back to our jobs wheneverwe come in." The undersigned finds it unnecessary to resolve this conflict intestimony for the reason that it does not appear from the testimony of Burson andWagnon that the alleged warnings carried with them the threat of discharge ifCrittenden continued to engage in the censored conduct.Furthermore,Trous-dale,assistant foreman in charge of the packing department on the third shift,testified that he had seen Crittenden talk to the third shift employees before start-ing work at 8 o'clock but that several other employees engaged in the same prac-tice of reporting early and talking to third shift employees until the first shiftstarted without suffering the penalty of discharge. In respect to such talking,Trousdale admitted that Crittenden "seemed just about . . . like the rest ofthem, regular."The respondent's witnesses also insisted that one of the reasons for Crittenden'sdischarge was that his work was unsatisfactory because be was a slow worker,"loafed"during workinghours, and absented himself from his department inorder to visit employees in other departments.Burson estimated that Critten-den had evidenced these tendencies"pert near all the time he was there,"whereasWagnon stated such conduct covered a period of 3 or 4 months. Other witnessesfor the respondent testified that they had observed Crittenden to be a slow workerand waster of time for various periods, such as "ever since [Crittenden] has beenthere," for 6 months or 7 months.A third reason advanced by Burson for Crittenden's discharge was that Critten-den did not observe the respondent's rule that employees were not to receive ormake telephone calls during working hours except in emergencies or for urgentbusiness reasons.According to Burson, Crittenden for a period of 4 months be-fore his discharge frequently used the telephone in the office of Lamar Brantley, ashipping clerk, whocomplainedtoBurson of such alleged practice.Brantley,a witness for the respondent, testified, however, that the occasion of which hehad complained to Burson occurred over a 12-day period about 2 months beforeCrittenden's discharge and that he had stopped Crittenden's use of the telephoneby refusing to summon him in response to calls.Because of the confusion and contradiction in the respondent's testimony withregard to the discharge of Crittenden and also because of the lengthy periodof time prior to his discharge during which he allegedly engaged in the dis-approved conduct, the undersigned cannot credit the testimony of the respond-ent's officials.Had Crittenden engaged in the objectionable conduct over theperiod of time testified to by the respondent's witnesses, it would seem morelikely that his employment would have been earlier terminated.19 It is difficult,18 In regard to this individual warning, Wagner testified, "I just told him I wanted himto pep up. The night foreman and the management of the plant were getting sore at himloafing, sitting around with those employees in the morning before work time and hinder-ing . . . I asked him to quit,come on pep out of it and go to work."19The undersigned has considered the testimony of Burson and Wagnon that on two orthree occasions they had "pulled" Crittenden's time card with the apparent intention ofdischarging him, but on each occasion decided"to give him another chance."Inasmuchas they did not inform Crittenden, so far as the record shows, of such action, the under-signedaccords no weight to the alleged "card palling" as evidence of earlier warnings toCrittenden. 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDas well, to believe that such an allegedly inefficient employee would have beenconsidered for the vacancy on the recure molds. In view of the respondent'santi-union animus, Assistant Foreman Wagnon's statement to employee Ageethat Crittenden had launched the Union's organizational campaign and as a re-sult of such action was going to be discharged,and Foreman Pressley's subsequentstatement to employee McDonald that Crittenden had been fired because hehad distributed union authorization cards, the undersigned concludes and findsthat the respondent discharged Crittenden because of his union membershipand union activities and that by thus discriminating against Crittenden, therespondent has violated Section 8 (3) of the Act, thereby discouraging member-ship in the Union and interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act.2.Burleson JohnsonBurleson Johnson commenced his employment with the respondent in March1945, on the third shift.For 2 weeks, he attached stems to inner tubes at awage of 55 cents an hour, and then became a molder's helper at 75 cents an hour.At the end of 2 months, he was promoted to the position of molder at 85 centsan hour. In the latter position, he operated eight molds.His duties requiredhim to fill the molds, close the molds' tops, and then when the molds lifted auto-matically after a certain set time, to remove the inner tube and fill the moldsagain.Johnson joined the Union late in July or the first of August 1945.Johnson testified that about the first of August, he had the following con-versation with Hubert Morgan, his immediate supervisor : Morgan initiated theconversation by asking if Johnson had signed a union authorization card.WhenJohnson replied in the affirmative, Morgan asked, "Do you want to go over [tothe union hall] after it?" Johnson replied that he did not and Morgan againinquired, "Do you want me to take you over there after" the card. Johnsondeclined Morgan's otter.Thereupon, Morgan stated, "Well, if you don't go, youwill be sorry of [sic] it."Morgan specifically denied having made the inquiriesand statements attributed to him by Johnson. The undersigned cannot acceptMorgan's denials.Not only did Johnson impress the undersigned as a truthfulwitness but it is to be noted that the questions and statements attributed byJohnson to Morgan are similar in form to those which Morgan was found inSection 3 A, above, to have made to employees McCollum and Franks. Indeed,the conversation between Morgan and Johnson was a part of the course ofconduct engaged in by the respondent to nullify the Union's organizational ef-forts and of the movement sponsored by several supervisors to persuade em-ployees to relinquish their union membership.The undersigned finds that thecolloquy occurred as testified to by Johnson and that by the statements madeto him by Morgan, the respondent interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act.Not long after this conversation, production of the plant was temporarilycurtailed ; and of the six molders in Johnson's department, Johnson was amongthe four molders to be laid off for a period of 2 weeks, after which Johnson wasreemployed.On Sunday morning, August 19, 1945, the molds on the third shift were shutdown for repairs at 7: 30, which was 30 minutes before the usual end of the shift.The employees of the mold department were informed that they could proceedforthwith to the shower room, to bathe and dress.En route to the showerroom, Johnson stopped to chat briefly with Flora Hooper, who was employedin a neighboring department.According to Johnson, he said only "about a halfdozen words" to Hooper and went on his way to the showers only to be halted ROBBINS TIRE AND RUBBER COMPANY, INCORPORATED453by Assistant Foreman Morgan who informed Johnson that he was discharged.The separation notice given Johnson by the personnel department stated thatJohnson's employment was terminated because his work was unsatisfactory.As in the case of Crittenden, the respondent's testimony with regard to thedischarge of Johnson is confusingand contradictoryand in some respects vague.According to witnesses for the respondent, Johnson frequently left his work totalkwith girls working in other departments and was often heard yelling,laughing, and jesting in a loud and boisterous manner in conversations withvarious employees at some distance from his molds. Assistant Foreman Morgantestified that Johnson performed his duties capably until 2 weeks after hebecame a molder, "then he got to loafing on the job." According to Morgan,Johnson would fill his molds and then leave the department to talk with girlsworking in other departments.Morgan testified that he "talked" with Johnsonabout Johnson's leaving his molds on an average of about twice a weekfor "about a couple months" and that on the last occasion, about a week or twobefore Johnson's employment was terminated, Morgan warned him that hewould be discharged if lie again left his work unattended. Foreman Pressleytestified that he had noticed that Johnson was neglecting his molds for "betterthan a month." Trousdale, who was assistant foreman in charge of the packingdepartment on the third shift, testified that Johnson had been neglecting hiswork in order to talk with girls in other departments for as long as Trousdalecould remember.According to employee Looney Huggins, Johnson had engagedin such conduct continuously from the time Johnson commenced to work forthe respondent.The respondent called as witnesses several girls who workedin other departments and who testified that Johnson frequently stopped by theirtables to chat briefly during working hours.However, it is clear from theirtestimony that Johnson was not the only employee who came to their depart-ment and engaged them briefly in conversation during working hours, but thatsuch sociality was a common practice among the employees. Johnson deniedthat anyone had ever complained of the quality of his work performance or hadreprimanded him for talking to other employees and making too much noise.He admitted, however, that he knew that the respondent's regulations forbadeemployees to talk to other employees who were working.For the reasonspreviously stated and upon the entire record, the undersigned accepts Johnson'stestimony in regard to this issue and does not credit Morgan's testimony regard-ing the warnings allegedly given Johnson.In addition, the respondent sought to justify Johnson's discharge by thetestimony of Morgan to the effect that he had detected the odor of liquor onJohnson's breath on two occasions at work, the first being about a month beforehis discharge and the second about 3 weeks before the termination of hisemployment.Pressley testified that Morgan had reported one such observation.According to Morgan, the respondent's rule regarding intoxication was that anemployee would be discharged for "drinking on the job" or if the odor of liquorcould be detected on his breath. Foreman Pressley, however, testified that underthe rule an employee would be discharged only if found drinking at work.He further testified that Morgan "never reported that [Johnson] was caughtdrinking on the job." In contradistinction to Morgan, Pressley's testimonyindicates that the alleged alcoholic incidents played no part in the decisionto discharge Johnson.2°20 Johnson denied that he ever used intoxicating beverages.In view of the contradictorytestimony of Morgan and Pressley as to whether the alleged alcoholic incidents were amotivating factor in Johnson's discharge,the undersigned finds it unnecessary to resolvethe conflict in the testimony in regard to Johnson's use of intoxicating beverages. 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDBecause of the confusion and contradiction in the respondent's testimonyin respect to Johnson's discharge, the undersigned cannot credit the reasonsadvanced by the respondent for the termination of Johnson's employment.It seems clear that if Johnson's work performance had been as inefficient andif his conduct at work had been as vexatious to other employees for the 3- to 6-month period as witnesses for the respondent insisted, his employment wouldhave been terminated earlier. In fact, if he had been such an inefficient em-ployee, it is most unlikely that after the lay-off necessitated by the curtailmentof production, he would have been recalled to work in August, only a few daysbefore he was discharged. In addition, it is clear that the incident whichdirectly brought on his discharge, namely, talking to another employee duringworking hours, was commonly engaged in by other employees, none of whomsuffered the extreme penalty of discharge. In view of the strategic timechosen to effect Johnson's discharge and Morgan's threat, made not long beforethe discharge, that Johnson would be "sorry" for, having refused to followMorgan's suggestion of relinquishing his union membership, as well as therespondent's anti-union animus and campaign to nullify the effects of the Union'sorganizational efforts, previously discussed, the undersigned concludes andfinds that Johnson was discriminatorily discharged in violation of Section 8 (3)of the Act, because of his membership in the Union and that by thus discrimi-nating against Johnson, the respondent has discouraged membership in theUnion and interfered with, restrained, and coerced its employees in the exer-cise of the rights guaranteed in Section 7 of the Act?'IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfair labor practices,the undersigned will recommend that it cease and desist therefrom and takecertain affirmative action in order to effectuate the policies of the Act.Having found that the respondent has independently violated Sections 8 (1)and 8 (3) of the Act, the undersigned must recommend that the respondent, pur-suant to the mandate of Section 10 (c), cease and desist therefrom. The re-21Even if the respondent's reasons for the discharge of Johnson,as well as Crittenden,were accepted,it is still clear that in view of the entire course of events and the strategictiming of the discharges that such reasons did not in fact motivate the discharges butserved only as a pretext for the discharges.As the Board stated inMatter ofThe Kelly-Springfield Tire Company,6N.L.R.B. 325, 342 "While proof of the presence ofproper causes at the time of discharge may have relevancy and circumstantial bearing inexplaining what otherwise might appear as a discriminatory discharge,such proof is notconclusive."That is, even if it be assumed that, in the discharges of Johnson andCrittenden,the respondent was in part motivated by considerations not violative of theAct (which the undersigned does not believe),the fact nevertheless remains that amaterial and substantial part of such motivation was the respondent's purpose by these actsto defeat the Union.If the discharges were motivated by two reasons, one legal and theother illegal,the burden was on the respondent under such circumstances to separate thetwo ; that is to say,to show that the discharges would have in any event taken place absentthe illegal motivation.This the respondent has failed to do.The facts,indeed,indicatethe contrary.See N. T.R. E. v. Remington Rand,Inc.,94 F.(2d) 862, 872(C. C. A. 2),cert.den. 304 U.S. 576. ROBBINS TIREAND RUBBER COMPANY, INCORPORATED455spondent's whole course of conduct discloses a purpose to defeat self-organizationamong its employees.For example,in the course of the union organization, therespondent interfered with, restrained,and coerced its employees in the exerciseof the rights guaranteed under theAct byquestioning numerous employees withrespect to their union membership,by threatening economic reprisals which wouldbe inflicted upon employees engaging in union activities,by assuming a vigorousrole in the movement designed to persuade employees to revoke their unionmembership,and by other anti-union statements and conduct heretofore discussed.Finally, the respondent actually penalized employees Crittenden and Johnson fortheir concerted activities by discriminatorily discharging and thereafter re-fusing to reinstate them. Such discrimination"goes to the very heart of theAct." 22Because of the respondent's unlawful conduct and its underlying purpose,the undersigned is convinced that the unfair labor practices found are persuasivelyrelated to the other unfair labor practices proscribed and that danger of theircommission in the future is to be anticipated from the respondent's conduct inthe past 2'The preventive purposes of theAct willbe thwarted unless therecommendations are coextensive with the threat. In order, therefore,tomakeeffective the interdependent guarantee of Section 7, to prevent a recurrence ofunfair labor practices,and thereby minimize industrial strife which burdensand obstructs commerce,and thus effectuate the policies of the Act, the under-signed will recommend that the respondent cease and desist from in any mannerinfringing upon the rights guaranteed in Section 7 of the Act.The undersigned has found that the respondent has discriminated in regardto the hire and tenure of employment of Robert H. Crittenden,Jr., and BurlesonJohnson.The undersigned will therefore recommend that the respondent offerto each of these employees immediate and full reinstatement to his former orsubstantially equivalent position,without prejudice to his seniority and otherrights and privileges.The undersigned will further recommend that therespondent make whole theseemployeesfor any loss of pay they may have sufferedby reason of the respondent's discrimination against them,by the payment to eachof them of a sum of money equal to the amount which he would normally haveearned as wages from the date of the discrimination against him to the date ofthe offer of reinstatement,less his net earnings,2'during such period.Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following:CONCLUSIONS OF LAW1.International Brotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, Local No. 402, AFL, is a labor organization, within themeaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment ofRobert H. Crittenden, Jr., and Burleson Johnson, thereby discouraging member-22N. L. R. B. v. Entwistle Mfg.Co.,120 F.(2d) 532(C. C. A. 4).See also,N. L. R. B.v.Automotive Maintenance MachineryCo., 116 F.(2d) 350, 353(C. C. A. 7),where theCourt observed:"No more effective form of intimidation nor one more violative of theN.L. It. Act can be conceived than discharge of an employee because he joined aunion . .22See N. L.R. B.v. Express Publishing Company,312 U.S. 426.24By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber Company,8 N. L. R.13.440.Monies received for work performedupon Federal,State,county, municipal,or other work-relief projects shall be considereda.s earnings.SeeRepublic Steel Corporationjr.N. L. R. B.,311 U. S. 7. 456DECISIONSOF NATIONALLABOR RELATIONS BOARDship in a labor organization, the respondent has engaged in and is engaging inunfair labor practices, within the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices, within the meaning of Section 8 (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondent, Robbins Tire and Rubber Company,Incorporated, Tuscumbia, Alabama, its officers, agents, successors, and assignsshall :1.Ceaseand desist from :(a)Discouraging membership in international Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, Local No. 402, AFL, or anyother labor organization of its employees, by discharging or refusing to reinstateany of its employees or in any other manner discriminating in regard to theirhire or tenure of employment, or any term or condition of employment ;(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form labororganiza-tions, to join or assist International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Local No. 402, AFL, or any other labor or-ganization, to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose of collectivebargain-ing or other mutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds will ef-fectuate the policies of the Act :(a)Offer to Robert H. Crittenden, Jr., and Burleson Johnson immediate andfull reinstatement to their former or substantially equivalent positions, withoutprejudice to their seniority and other rights and privileges;(b)Make whole Robert H. Crittenden, Jr., andBurlesonJohnson for any lossof pay that they may have suffered by reason of the respondent's discriminationagainst them, by payment to each of them of a sum of money equal to the amountwhich he would normally have earned as wages from the date of the discrimina-tion against him to the date of the respondent's offer of reinstatement, less hisnet earningsduring said period ;(c)Post at its plant at Tuscumbia, Alabama, copies of the notice attachedhereto,marked "Appendix A." Copies of said notice, to be furnished by theRegional Director for the Tenth Region, shall, after being duly signed by therespondent's representative, be posted by the respondent immediately upon re-ceipt thereof, and maintained by it for sixty (60) consecutive days thereafter,in conspicuous places, including all places where notices to employees are cus-tomarily posted.Reasonable steps shall be taken by the respondent to insurethat said notices are not altered, defaced, or covered by any other material;(d)Notify the Regional Director for the Tenth Region in writing within ten(10) days from the receipt of this Intermediate Report what steps therespond-ent has taken to comply therewith.It is further recommended thatunlesson or before ten (10) daysfrom thedate of the receipt of this Intermediate Report, the respondent notifies said Re-gional Director in writing that it will comply with the foregoingrecommenda-tions, the National Labor Relations Board issue an order requiring the respond-ent to take the action aforesaid. ROBBINS TIREAND RUBBER COMPANY, INCORPORATED457As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 27,1945, any party or counsel for the Board may within fifteen (15) days from thedate of the entry of the order transferring the case to the Board, pursuant toSection 32 of Article II of said Rules and Regulations, file with the Board,Rochambeau Building, Washington 25, D. C., an original and four copies of astatement in writing setting forth such exceptions to the Intermediate Report orto any other part of the record or proceedings (including rulings upon all motionsor objections) as be relies upon, together with the original and four copies ofa brief in support thereof. Immediately upon the filing of such statement ofexceptions and/or brief, the party or counsel for the Board filing the same shallserve a copy thereof upon each of the parties and shall file a copy with the Re-gional Director.As further provided in said Section 33, should any party de-sire permission to argue orally before the Board, request therefor must be madein writing to the Board within ten (10) days from the date of the order trans-ferring the case to the Board.FREDERIC B. PAxxxs, 2nd,TrialExaminer.Dated January 22, 1946."APPENDIX A"NOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that-We will not in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Holpers of America, Local No. 402, AFL, orany other labor organization, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection.We will offer to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without prejudiceto any seniority or other rights and privileges previously enjoyed, and makethem whole for any loss of pay suffered as a result of the discrimination.ROBERT H. CRIrrENDEN, Jr.BuaLEsoN JOHNSON.All our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.ROBBINs TIRE AND RUBBER COMPANY, INCORPORATED.Employer.Dated---------------By--------------------------------------------------(Representative)(Title)NOTE : Any of the above-namedemployees presently serving in the armed forcesof the United States will be offered full reinstatement upon application in ac-cordance with the Selective Service Act after discharge from the Armed Forces.This notice must remain posted for 60 days from the date hereof, and mustnot to be altered, defaced, or covered by any other material.